Name: 1999/386/EC: Council Decision of 7 June 1999 on the provisional application by the European Community of the Agreement on the International Dolphin Conservation Programme
 Type: Decision
 Subject Matter: environmental policy;  European construction;  international affairs;  natural environment
 Date Published: 1999-06-12

 Avis juridique important|31999D03861999/386/EC: Council Decision of 7 June 1999 on the provisional application by the European Community of the Agreement on the International Dolphin Conservation Programme Official Journal L 147 , 12/06/1999 P. 0023 - 0023COUNCIL DECISIONof 7 June 1999on the provisional application by the European Community of the Agreement on the International Dolphin Conservation Programme(1999/386/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with the first sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,(1) Whereas the Community is competent to adopt measures for the conservation and management of fisheries resources and to enter into agreements with other countries or international organisations;(2) Whereas the Community has signed the United Nations Convention on the Law of the Sea, which requires all members of the international community to cooperate in conserving and managing the sea's biological resources;(3) Whereas the Community has signed the Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982, relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks;(4) Whereas the 35th Intergovernmental meeting on the conservation of tunas and dolphins in the Eastern Pacific Ocean adopted in February 1998 the Agreement on the International Dolphin Conservation Programme;(5) Whereas the objectives of the Agreement include the progressive reduction of incidental dolphin mortalities in the tuna purse-seine fishery in the Eastern Pacific Ocean to levels approaching zero, through the setting of annual limits and the long-term sustainability of the tuna stocks in the Agreement Area;(6) Whereas Community fishermen fish tuna stocks in the Agreement Area and it is in the Community's interest to play an effective role in the implementation of the Agreement;(7) Whereas the Council decided on 26 April 1999 that the Community should sign the Agreement on the International Dolphin Conservation Programme;(8) Whereas under Article XIV of the Agreement, the Inter-American Tropical Tuna Commission (IATTC) is to have an integral role in coordinating the implementation of the Agreement and many implementing measures will be adopted within the framework of the IATTC; whereas it is therefore necessary for the Community to accede to the IATTC as soon as possible;(9) Whereas the Community has already started the procedure for accession to that organisation but such accession could be delayed for technical reasons; whereas it is therefore necessary to apply the Agreement on the International Dolphin Conversation Programme provisionally in order to protect the interests of Community vessels fishing in the region during the interim period;(10) Whereas the signature and provisional application of the Agreement are the first stages with a view to the subsequent approval thereof by the Community in accordance with the procedures envisaged for this purpose by the Treaty,HAS DECIDED AS FOLLOWS:Article 1In accordance with Article XXIX thereof, the Agreement on the International Dolphin Conservation Programme shall apply provisionally in the European Community with effect from 1 June 1999.Article 2The President of the Council shall designate the person authorised to notify the provisional application of the Agreement by the Community to the Government of the United States of America as Depositary of the Agreement.Done at Luxembourg, 7 June 1999.For the CouncilThe PresidentE. BULMAHN